957 So. 2d 1257 (2007)
Marcos A. MORA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-324.
District Court of Appeal of Florida, Third District.
May 9, 2007.
Marcos A. Mora, in proper person.
Bill McCollum, Attorney General, and Olga L. Villa, Assistant Attorney General, for appellee.
Before SUAREZ, CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Defendant, Marcos A. Mora, appeals the trial court's denial of the Rule 3.850 motions claiming ineffective assistance of counsel and newly discovered evidence. We have carefully reviewed the record, which includes the transcript of the trial court's evidentiary hearing on these issues, and affirm the trial court as the issues raised are without merit.
Affirmed.